Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
To correct the dependency of claim 15, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Ciurylo on 5/4/2021.

	The final claims are as follows:

1.	(Currently Amended) A method for controlling access from a first content platform, administered by a first provider, to content items available on a second content platform administered by a second provider, the method comprising:
retrieving, from the second content platform, an access token comprising an access duration, a length of content consumed by the user, and a remaining duration;
identifying a limited period of time during which a user will have temporary access to the second content platform in the near future based on the access token;
determining an access duration of the period of time;
retrieving, by the first content platform, a plurality of content identifiers of content items that will be available on the second content platform during the period of time;

determining a duration of the content item corresponding to the selected content identifier;
generating for display the content item; and
reducing the access duration by an amount of time equal to the duration of the content item.
 
2.	(Original) The method of claim 1, further comprising:
comparing the duration of the content item to the access duration; and
determining, based on the comparing, whether the duration of the content item exceeds the access duration; and
in response to determining that the duration of the content item exceeds the access duration, generating for display an alert that the duration of the content item exceeds the access duration;
wherein generating for display the content item and reducing the access duration by the amount of time equal to the duration of the content item occur in response to determining that the duration of the content item does not exceed the access duration.
 
3.	(Original) The method of claim 1, wherein the access duration is divided into a plurality of portions for a plurality of content types, the method further comprising:
identifying a content type of the content item;
wherein reducing the access duration comprises reducing the portion of the access duration corresponding to the identified content type.

4.	(Cancelled)


adding the duration of the content item to the length of content consumed by the user;
calculating a new remaining duration representing the difference between the access duration and the length of content consumed by the user; and
replacing the remaining duration with the new remaining duration.

6.	(Original) The method of claim 1, further comprising:
retrieving, by the first content platform, a temporary license to consume the content item corresponding to the selected content identifier.

7.	(Original) The method of claim 1, wherein retrieving, by the first content platform, the plurality of content identifiers comprises:
identifying, by the first content platform, a plurality of content items that will be available on the second content platform during the period of time;
determining whether each respective content item is currently available on the first content platform; and
in response to determining that a respective content item is not currently available on the first content platform, retrieving a content identifier of the respective content item.

8.	(Original) The method of claim 1, further comprising:
determining whether the content item corresponding to the selected content identifier is currently available on the first content platform;


9.	(Original) The method of claim 1, wherein identifying the period of time during which the user will have access to the second content platform comprises:
accessing calendar data of the user;
identifying, from the calendar data, a departure time from a first location and an arrival time at a second location; and
determining the period of time as the period of time between the departure time and the arrival time.

10.	(Original) The method of claim 9, further comprising:
identifying a transportation carrier associated with the calendar data; and
determining whether a content platform other than the first content platform will be available during the period of time.

11.	(Currently Amended) A system for controlling access from a first content platform, administered by a first provider, to content items available on a second content platform administered by a second provider, the method comprising:
a display; and
control circuitry configured to:
	retrieve, from the second content platform, an access token comprising an access duration, a length of content consumed by the user, and a remaining duration;
identify a limited period of time during which a user will have temporary access to the second content platform in the near future based on the access token;

retrieve a plurality of content identifiers of content items that will be available on the second content platform during the period of time;
receive a selection of a content identifier of the plurality of content identifiers;
determine a duration of the content item corresponding to the selected content identifier;
generate for output to the display the content item; and
reduce the access duration by an amount of time equal to the duration of the content item.

12.	(Original) The system of claim 11, wherein the control circuitry is further configured to:
compare the duration of the content item to the access duration; and
determine, based on the comparing, whether the duration of the content item exceeds the access duration; and
in response to determining that the duration of the content item exceeds the access duration, generate for display an alert that the duration of the content item exceeds the access duration;
wherein the control circuitry is configured to generate for display the content item and reduce the access duration by the amount of time equal to the duration of the content item in response to determining that the duration of the content item does not exceed the access duration.

13.	(Original) The system of claim 11, wherein the access duration is divided into a plurality of portions for a plurality of content types, the control circuitry further configured to:
identify a content type of the content item;
wherein the control circuitry is configured to reduce the access duration by reducing the portion of the access duration corresponding to the identified content type.



15.	(Currently Amended) The system of claim 11, wherein the control circuitry configured to reduce the access duration is further configured to:
add the duration of the content item to the length of content consumed by the user;
calculate a new remaining duration representing the difference between the access duration and the length of content consumed by the user; and
replace the remaining duration with the new remaining duration.

16.	(Original) The system of claim 11, wherein the control circuitry is further configured to:
retrieve a temporary license to consume the content item corresponding to the selected content identifier.

17.	(Original) The system of claim 11, wherein the control circuitry configured to retrieve the plurality of content identifiers is further configured to:
identify, by the first content platform, a plurality of content items that will be available on the second content platform during the period of time;
determine whether each respective content item is currently available on the first content platform; and
in response to determining that a respective content item is not currently available on the first content platform, retrieve a content identifier of the respective content item.

18.	(Original) The system of claim 11, wherein the control circuitry is further configured to:
determine whether the content item corresponding to the selected content identifier is currently available on the first content platform;


19.	(Original) The system of claim 11, wherein the control circuitry configured to identify the period of time during which the user will have access to the second content platform is further configured to:
access calendar data of the user;
identify, from the calendar data, a departure time from a first location and an arrival time at a second location; and
determine the period of time as the period of time between the departure time and the arrival time.

20.	(Original) The system of claim 19, wherein the control circuitry is further configured to:
identify a transportation carrier associated with the calendar data; and
determine whether a content platform other than the first content platform will be available during the period of time.

21.-50.	(Cancelled)


/TRN//JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424